Memorandum. The term "claimant” in subdivision 2 of section 675 of the Insurance Law encompasses assignees of medical claims against insurance carriers, and there is no indication in the statute that the Legislature did not intend to require insurers to arbitrate disputed claims assigned to such persons. Accordingly, the order of the Appellate Division is affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.